EXHIBIT 10.3

 

GUARANTY

 

This Guaranty (“Guaranty”) is entered into on November ___, 2014 (the “Effective
Date”), by and between SearchCore, Inc., a Nevada corporation (“Guarantor”), on
the one hand, and ___________________, on the other hand (the “Holder”). Each of
the Guarantor and the Holder may be referred to herein as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Guarantor and Holder, along with Alpine Creek, Inc., a Texas
corporation (“Alpine”), are parties to that certain Promissory Note and Stock
Purchase Agreement dated November ___, 2014(the “Agreement”);

 

WHEREAS, pursuant to the Agreement, Holder has purchased from Alpine a 15%
Senior Promissory Note (the “Note”), in the principal amount of Fifty Thousand
Dollars ($50,000), and which bears interest at the rate of fifteen percent (15%)
per annum; and

 

WHEREAS, Guarantor has agreed to guarantee Alpine’s payment obligations under
the Note (the “Guaranteed Amounts”) in the event that Alpine defaults on its
obligations thereunder.

 

NOW, THEREFORE, for good and adequate consideration, the receipt of which is
hereby acknowledged, the Parties hereby agree as follows:

 

GENERAL TERMS

 

1.  Guarantor hereby guarantees the payment of the Guaranteed Amounts under the
terms of the Note issued to Holder by Alpine.

 

2.  The Guarantor is executing this Guaranty in order to induce Holder to
execute the Agreement.

 

3.  This Guaranty is effective as of the Effective Date and shall continue so
long as any amounts are due and owing by Alpine to the Holder under the Note, or
until such time as this Guaranty is terminated by the express written consent of
the Guarantor and the Holder.

 

4.  The Holder may, without affecting the Guarantor’s obligations herein, grant
renewals, extensions or modifications of the obligation or indebtedness owed by
Alpine to the Holder under the Note.

 

5.  The rights, powers and remedies given to the Holder by this Guaranty are
cumulative and shall be in addition to and independent of all rights, powers and
remedies given to the Holder by virtue of any statute or rule of law or under
the Note. A separate action or actions may be brought and prosecuted against the
Guarantor whether action is brought against Alpine or any other guarantor, or
whether Alpine or any other guarantor is joined in such action or actions. Any
forbearance or failure to exercise, and any delay by the Holder in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

 

 
1


--------------------------------------------------------------------------------




  

6.  Together with the Note and Agreement, this is the entire agreement of the
Parties and this Guaranty may be modified only by a written agreement executed
by the Parties.

 

7.  In case any provision in, or obligation under, this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

8.  This Guaranty and the rights and obligations of the Holder and of the
undersigned hereunder shall be governed and construed in accordance with the
laws of the State of Texas applicable to contracts made and to be performed
entirely therein, without giving effect to the rules or principles of conflicts
of law.

 

9.  This Guaranty is binding upon the undersigned, its executors,
administrators, successors or assigns, and shall inure to the benefit of the
Holder, their successors and assigns.

 

10. The Guarantors consent to the jurisdiction of the courts of the State of
Texas and of any state and federal court located in the Smith County, Texas.

 

11. In the event the Holder hereof shall refer this Guaranty to an attorney to
enforce the terms hereof, the Guarantor agrees to pay all the costs and expenses
incurred in attempting or effecting the enforcement of the Holder’ rights,
including reasonable attorney’s fees, whether or not suit is instituted.

 

[remainder of page intentionally left blank; signature page to follow]

 

 
2


--------------------------------------------------------------------------------




  

READ THIS AGREEMENT CAREFULLY. THIS IS AN AGREEMENT TO GUARANTY THE DEBTS OF
ANOTHER. THIS MEANS THAT YOU MAY HAVE TO PAY THE DEBT OR OBLIGATION OF ALPINE
CREEK, INC., UNDER THE NOTE.

 

IN WITNESS WHEREOF, the Guarantor has signed this Guaranty and delivered it as
of the date noted above.

 

“Guarantor”

 

“Holder”

 

   

SearchCore, Inc.,

a Nevada corporation

 

 

 

 

 

 

By: James Pakulis

 

 

Its: President

 

 

 

 

3

--------------------------------------------------------------------------------